J. S34031/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPT. OF: K.R.G., A MINOR :             IN THE SUPERIOR COURT OF
                                  :                   PENNSYLVANIA
                                  :
APPEAL OF: B.M.L., NATURAL MOTHER :                   No. 584 MDA 2020


                  Appeal from the Order Entered March 17, 2020,
                   in the Court of Common Pleas of York County
                    Orphans’ Court Division at No. 2019-0033a


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED SEPTEMBER 28, 2020

      Appellant, B.M.L. (“Mother”), appeals from the order dated March 16,

2020 and entered on March 17, 2020, granting the petition filed by R.L.G., Jr.,

(“Paternal Grandfather”) and V.G. (“Paternal Grandmother”) (collectively,

“Paternal Grandparents”) to involuntarily terminate her parental rights to her

male, special needs child, K.R.G. (“Child”) (born in May of 2007), pursuant to

23 Pa.C.S.A. § 2511(a)(1) and (b), so that Paternal Grandparents may adopt

Child.1 We affirm.

      On March 15, 2019, Paternal Grandparents filed a petition for adoption

and a petition for the termination of Mother’s parental rights regarding Child.

On September 3, 2019, the trial court convened a hearing on the termination

petition,   but    adjourned   to   allow   Mother   an   opportunity   to   have


1R.L.G., III, Child’s father and Paternal Grandparents’ son, died in April of
2014. (Trial court order, 3/17/20 at 2; notes of testimony, 10/10/19 at 38,
82.)
J. S34031/20

court-appointed counsel.    (See trial court order, 3/17/20 at 1 n.1.)      On

September 9, 2019, the trial court appointed Attorney Jennifer Galloway to

represent Mother. The trial court held evidentiary hearings on the termination

petition on October 10, 2019 and February 13, 2020.          At the hearings,

Attorney Alexis Swope represented Paternal Grandparents, Attorney Galloway

represented Mother, and Attorney Kelly McNaney represented Child as legal

interests counsel and guardian ad litem (“GAL”).2

      At the hearing on October 10, 2019, Paternal Grandparents each

testified. They also presented the testimony of K.G., their adult daughter. At




2 At the time of the hearings Child was 12 years old, but he has special needs,
having autism, and is non-verbal. See In re Adoption of L.B.M., 161 A.3d
172 (Pa. 2017) (plurality), in which our supreme court held that 23 Pa.C.S.A.
§ 2313(a) requires that counsel be appointed to represent the legal interest
of any child involved in a contested involuntary termination proceeding. The
court defined a child’s legal interest as synonymous with his or her preferred
outcome. See also In re T.S., 192 A.3d 1080 (Pa. 2018), in which our
supreme court held that the trial court did not err in allowing the children’s
guardian ad litem to act as their sole representative during the termination
proceeding because at two and three years old, they were incapable of
expressing their preferred outcome.         At the close of the hearing on
February 13, 2020, Attorney Kelly McNaney, Child’s legal interest counsel/GAL
stated that she had seen Child in his home with Paternal Grandparents, where
he is very comfortable, where all of his needs are being met. (Notes of
testimony, 2/13/20 at 160.) He is in school and has a routine, and is doing
well. Id. Attorney McNaney stated that the termination of Mother’s parental
rights is in Child’s best interests. Id. We do not comment on the quality of
her representation of Child. See In re: Adoption of K.M.G., 219 A.3d 662,
669 (Pa.Super. 2019) (en banc) (filed September 13, 2019) (limited appeal
granted, December 9, 2019) (holding that this court has authority only to
raise sua sponte the issue of whether the trial court appointed any counsel
for the child, and not the authority to delve into the quality of the
representation).


                                     -2-
J. S34031/20

the hearing on February 13, 2020, Mother presented the testimony of

Letisha Bemis, a methadone counselor at Pyramid HealthCare; W.F., Child’s

maternal   grandmother    (“Maternal    Grandmother”);   and   E.K.,   Mother’s

significant other.    Mother also testified on her own behalf.         Maternal

Grandmother also testified on her own behalf, and Mother’s counsel

cross-examined her.

      In its termination order, based on the testimony and documentary

evidence that the trial court found credible from the hearings, the court set

forth the factual background and procedural history of this appeal as follows.

            The Child is autistic, having been diagnosed with
            Autism Spectrum Disorder at approximately fifteen
            months of age, and has special needs, including the
            need for round-the-clock care, assistance with
            activities of daily living (ADLs) and occupational
            therapy.

            Mother admits that she and Father became
            overwhelmed upon learning of this diagnosis and the
            [C]hild displaying developmental concerns such as
            limited verbal communication. Mother attributes such
            diagnosis as a precipitating factor in the parent’s
            engagement in illicit substance use.

            After Mother and Father became involved in using
            illegal drugs, they separated in 2012[,] with Father
            having majority custody of the Child.

            On January 28, 2013, Father and the Paternal
            Grandmother entered into an agreement by which
            [the] Paternal Grandmother was given temporary
            custody of the Child at the Paternal Grandparents’
            home [in Dover, Pennsylvania,] with the Paternal
            Grandmother having Father’s “permission to make all
            necessary decisions regarding (the Child’s) health,



                                       -3-
J. S34031/20


          welfare, education, and all other aspects of his
          well-being during this time.” [Petitioner’s] P-Ex. 1.

          Father died of a drug overdose [in April of 2014].

          On April 25, 2013, York County Children, Youth and
          Families [(“CYS”)] created a Safety Plan by which the
          Paternal Grandmother agreed that the Child would
          “not have unsupervised contact with (the parents)”
          and “reside with (her) from Monday to Friday and with
          [W.F.] on the weekends.” P-Ex. 2.

          On April 27, 2013, Mother, [the] Paternal
          Grandmother and [Maternal Grandmother] entered
          into an Authorization for Temporary Guardianship of
          Minor by which Mother gave [the] Paternal
          Grandmother and [Maternal Grandmother] full rights
          of guardianship of the Child. P-Ex. 3.

          On June 10, 2014, the Paternal Grandparents
          commenced a custody action in York County captioned
          as “[V.G. and R.G., Jr.] vs. [B.M.L.]” and docketed to
          File No. 2014-FC-001058-03. By Stipulated Order for
          Custody dated August 1, 2014, the Paternal
          Grandparents were awarded primary physical custody
          of the Child[,] with Mother having rights of partial
          physical custody[, and] with such rights being
          supervised by [Maternal Grandmother]. P-Ex. 6.
          Paternal Grandmother acknowledges Mother was
          living in a recovery house at the time and agreed to
          this custody arrangement so “she could get better.”

          [The] Paternal Grandparents have enjoyed custody of
          the Child since 2010 to present[,] with Mother seeing
          the Child “from time to time,” but not with any
          consistency or in accordance with the Stipulated Order
          for Custody.

          Except for one chance meeting during August of 2018,
          Mother has had no contact with the Child since June
          2017. Mother did not send the Child any cards, letters
          or gifts or speak with the Child by phone or any other
          electronic means in the intervening timeframe.



                                  -4-
J. S34031/20


          Mother has never provided any financial support for
          the Child.

          At all times relevant, Mother was able to contact [the]
          Paternal Grandparents, knowing their address and
          telephone number.

          Mother     has   never    contacted the Paternal
          Grandparents to make inquiry of the Child’s
          well[-]being since June 2017.

          The Paternal Grandparents never did anything to
          discourage Mother from being involved in the Child’s
          life.

          The Paternal Grandparents’ daughter, [K.G.], has
          been actively involved in the Child’s life during most
          of her lifetime, including seeing the Child daily through
          2017 and approximately once per month since then
          after moving to the Baltimore[, Maryland,] area. The
          Child has become very attached to her . . . and “treats
          her almost as a mother at times.” [See notes of
          testimony, 10/10/19 at 54.]

          The Paternal Grandparents have provided the Child
          with a safe and stable environment that attends to
          [his] financial, emotional, educational and physical
          needs[,] and the Child has been thriving under their
          care and custody.

          The Child has formed a strong emotional bond with
          the Paternal Grandparents, the prospective adoptive
          parents. The Child is affectionate with Paternal
          Grandmother[,] and their relationship is like a mother
          and child.

          The Paternal Grandparents wish to adopt the Child for
          a host of good and valid reasons, including: a) having
          become the Child’s parents and providers in Mother’s
          absence; b) it being time for them to become the
          Child’s parents legally; c) the Child’s continuing need
          to have the safety, stability and routine, existing and
          being provided in their intact family unit; d) Mother
          not being a part of the Child’s life; e) the Child not


                                    -5-
J. S34031/20


          really knowing [his] Mother; and (f) the fear of
          disruption, turmoil and harm to the Child if Mother is
          permitted to further process her efforts to regain
          custody of the Child.

          Conversely, Mother opposes termination of her
          parental rights, being of the belief that the Child was
          placed in the care of [the] Paternal Grandparents only
          temporarily while she addressed her substance abuse
          problem, she knew the Child was being well[-]cared
          for in her absence, and now, after treatment, she is
          positioned to re[-]acquaint herself and become
          involved in the Child’s life as his mother.

          Mother articulated her intent to reconcile in the threat
          of harm report dated February 23, 2019 by stating
          that, “her future goal with (the Child) is to be involved
          with his life but to avoid any major disruption due to
          his diagnosis of Autism.” [Id. at 128.]

          Mother testified her criminal record is the product of a
          substance abuse problem, she has participated in
          prison and in-patient treatment programs in an effort
          to cure the problem, and she has been “clean” for the
          last four years, except for a relapse in April 2018 when
          she entered White Deer Run for inpatient
          detoxification.

          Mother believes she was “blocked” from contacting
          the Paternal Grandparents in an effort to reestablish a
          relationship with the Child despite acknowledging
          never making any attempt to do so. Mother gave two
          explanations for such belief:    a) [the]     Paternal
          Grandmother blocked her from communicating with
          her on Facebook, which circumstance occurred prior
          to Father’s death in 2014; and b) [the] Paternal
          Grandfather posted some derogatory comments
          about her on Facebook, nothing more.

          As of February 2019, Mother admitted in the threat of
          harm report that she had not “seen (the Child) in
          approximately one year.” [Id. at 127.] Mother
          further stated in the report that, “she does not want



                                    -6-
J. S34031/20


          to interrupt (the Child’s) life, as ‘routine seems really
          important to him; I think that’s what he needs’.” [Id.]

          During that same timeframe, Mother reported being
          actively involved with her significant other’s daughter,
          [I.M.K.], age 3, and “enjoy(ing) family activities such
          as going to Tumble Town and playing My Little Pony
          with [I.M.K.],” with [I.M.K.] having become so
          attached to Mother that she calls her “mommy” and
          “display(s) separation anxiety from (other) adults.”
          Mother further reported that [I.M.K.] “is everything to
          (her).”

          Mother has been incarcerated during the Child’s
          lifetime at the York County Prison for sentences
          imposed at Docket Nos: CP-67-CR-0004226-2013 and
          CP-67-CR-0007740-2013 as follows:

          a.   From June 21, 2013 to July 3, 2013 –
               13 days.

          b.   From July 12, 2013 to August 3, 2013 -
               23 days.

          c.   From May 23, 2014 to July 9, 2014 -
               48 days.

          d.   From October 22, 2014 to November 3,
               2014 - 13 days.

          e.   From July 1, 2015 to November 20,
               2015. [sic] - 143 days.

          f.   From December 28, 2015 to January 18,
               2016 - 22 days.

          g.   From April 7, 2016 to April 21, 2016 -
               15 days.

          h.   From August 19, 2017 to November 6,
               2017 - 80 days.

          i.   From November 24, 2018 to February 21,
               2019 - 90 days.


                                    -7-
J. S34031/20



          j.   TOTAL - 447 days during the Child’s
               lifetime, 170 since 2017.

          Mother was admitted onto [sic] Drug Treatment Court
          on October 27, 2015 and [was] discharged
          unsuccessfully on April 21, 2016.

          Mother had the following Gagnon hearings: July 9,
          2014; May 24, 2016; August 30, 2016; December 6,
          2016; and April 3, 2017.

          Mother plead guilty to shoplifting for an incident that
          occurred in November 2018.

          Mother is currently on non-reporting probation.

          Mother’s relational history is as follows:

          a.   Prior to the Child’s birth, she was in a
               relationship with the Child’s [f]ather,
               [R.L.G.], III.      Mother reports that
               “incidents    of   physical  abuse      with
               [R.L.G., III,] began to occur with more
               frequency during (the final four years of
               their   relationship).”     The     parents
               separated in 2012[,] and [R.L.G., III,] died
               in 2014.

          b.   Mother thereafter met and became
               involved with [I.Q.-S.], whom she married
               [in August of 2016 and divorced in July of
               2019]. During the latter stage of Mother’s
               relationship with her former spouse,
               “increasing physical altercations between
               the two began to occur on a more frequent
               basis.”

          c.   In January 2019, Mother became involved
               and began residing with [E.K.], with whom
               she continues to reside. There have been
               no reports of physical altercations or abuse
               to date.



                                   -8-
J. S34031/20


          Mother’s treatment history is as follows:

          a.   In 2013, Mother entered inpatient
               detoxification and rehabilitation services
               for opiate use at White Deer Run in York,
               Pennsylvania.

          b.   In 2014, Mother returned to the White
               Deer     Run     inpatient   facility for
               detoxification for 21 days followed by
               residential services at a local recovery
               house upon discharge. She report [sic]
               admitting herself to White Deer Run for
               one or two other detoxification treatment
               episodes from 2014-2016.

          c.   In April 2018, she entered White Deer Run
               again for detoxification services due to
               opiate use. Mother then enrolled in the
               Pyramid Methadone Maintenance Program
               subsequent to discharge.

          d.   At present, Mother is receiving counseling
               treatment from Pyramid Healthcare, Inc.
               Outpatient Treatment Center.

          Earlier this year, Mother completed a formal parenting
          class and started watching videos regarding
          information on Autism Spectrum Disorder to be better
          able to relate to the Child.

          Latisha Bemis, Mother’s methadone counselor,
          testified that: a) she has known Mother since July
          2018; b) there was a gap in treatment due to
          incarceration[,] with Mother being discharged from
          the methadone program on December 26, 2018 and
          re[-]admitted on January 22, 2019; c) Mother is
          subject to random drug screens and has been fully
          compliant in treatment since re[-]admission; and
          d) during    counseling,    Mother    has   articulated
          reconciliation with the Child as being one of her goals
          since January 2019.




                                   -9-
J. S34031/20


          [W.F.], the Maternal Grandmother, testified she
          initially had the typical grandmother involvement with
          the Child[,] with both Mother and Father being doting
          parents. After the parents separated due to suffering
          from substance abuse issues, however, custody
          occurred as follows: in 2012, custody went back and
          forth between the parents and the Paternal
          Grandparents; as of April 2013, [the] Paternal
          Grandparents had the Child full[-]time and Maternal
          Grandmother exercised weekend custody[,] with
          Mother often being present, but that arrangement
          lasted only briefly, maybe 3-4 times; thereafter, she
          recalls Mother sometimes being allowed to have
          custody of the Child on her own for babysitting
          purposes, which stopped over three years ago when
          the Paternal Grandparents no longer needed
          childcare. She acknowledges having no contact with
          the Child during the last three years, explaining that
          she initially backed off to care for her husband’s health
          issues and having a busy work schedule.              She
          explained that she never attempted to renew her
          relationship with the Child due to some unexplained
          “contention,” but she would like to stay involved in the
          Child’s life. She and Mother discussed bringing an
          action for custody, but they could not afford to pursue
          it.       She acknowledges that [the] Paternal
          Grandmother has taken excellent care of the Child.

          [E.K.], Mother’s significant other, testified that: a) she
          and Mother have been in a relationship for two years;
          b) Mother is actively engaged in constructive steps of
          her recovery; c) the methadone program is working;
          c) Mother discussed reconciliation with the Child as a
          goal, but wanted to “sort our [sic] probation” and
          “make sure everything (was) stable before (the Child)
          came back into their lives” [notes of testimony,
          10/10/19 at 145;] and d) she and Mother decided as
          a couple that [E.K.] would retain counsel and pursue
          custody of [I.M.K.], which custody action was not
          settled as of May 2019, before Mother would pursue
          custody of and reconciliation with the Child.




                                   - 10 -
J. S34031/20

Trial court order, 3/17/20 at 2-11 (paragraph numbers omitted; footnotes

omitted; emphasis in original).

      On March 17, the trial court entered the order that terminated Mother’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b), so that Paternal

Grandparents may adopt Child. On March 30, 2020, the trial court entered a

clarification order providing that Attorney Galloway’s representation of Mother

continued through any appeals.

      On April 3, 2020, Mother filed a notice of appeal, along with a statement

of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i)

and (b).

      In her brief on appeal, Mother raises three issues, as follows:

            1.    Whether the lower court erred in finding that
                  Mother evidenced a settled purpose of
                  relinquishing her parental claim to the child and
                  failed or refused to perform parental duties
                  towards the child for a period in excess of six
                  months preceding the petition.

            2.    Whether the trial court erred in failing to give
                  appropriate weight and consideration to
                  obstacles placed in the path of Mother which
                  impacted her ability to exercise parental duties
                  for the child.

            3.    Whether the trial court erred in finding that the
                  best interest of the child would be served by
                  terminating Appellant’s parental rights.




                                    - 11 -
J. S34031/20

Mother’s brief at 4.3

      We will consider Mother’s first two issues together, as they are

interrelated and concern whether the trial court erred or abused its discretion

in terminating her parental rights under Section 2511(a)(1). With regard to

her first issue, Mother contends that the trial court failed to adequately

consider her diligent and reasonable efforts to resume her parental duties after

she was in a more stable position to resume them. Mother asserts that it is

evident from the testimony that she has never stopped caring about Child.

Mother claims that she has taken steps to obtain and maintain her sobriety,

to get herself into a safe and stable relationship and home, to educate herself

on how to raise a child with autism, and to position herself to resume her place

in the life of her child. Mother states that she has never ceased doing what

was required to get herself into a position to safely and fully exercise custody

of Child. Mother asserts that she never relinquished her parental responsibility

on a permanent basis.      Rather, Mother claims that she relied on Child’s

maternal and paternal grandparents to help with the exercise of parental

duties while she was either using drugs, incarcerated, or completing the

process of getting herself to a safe and stable position to perform her parental

duties. Mother states that the trial court failed to consider her sincere concern




3 We note that Mother stated her issues somewhat differently in her concise
statement, but we, nevertheless, find them sufficiently preserved for our
review.


                                     - 12 -
J. S34031/20

and concentrated effort to exercise her parental duties within the six-month

statutory time period. (Mother’s brief at 10, 14-20.)

      Mother argues that the trial court failed to properly consider her

explanation for her conduct of temporarily placing the majority of her parental

duties with Paternal Grandparents. (Id. at 20-22.) Mother asserts that both

she and Father abused drugs and relied heavily on assistance and support

from both the Child’s maternal and paternal grandparents. Mother suggests

that her willingness to allow Paternal Grandparents to continue to provide care

for Child while she was incarcerated was “only natural.” Mother asserts that,

when she was released from incarceration, she had no reason to believe that

Paternal Grandparents would do anything more than continue to care for Child

as she continued to get sober, and to secure a safe and stable home and

relationship.   Mother states that she planned to resume her parental

responsibilities when she was in a position to do so.

      Moreover, with regard to her second issue, Mother asserts that she also

faced Paternal Grandparents’ sentiment that she was not needed in their lives

and was “no good.”        Mother claims that her feelings from Paternal

Grandparents’ sentiments about her, coupled with Child having autism and

being a special needs child, “prevented [her] from initiating a custody action

or jumping in to snatch her son out of the hands of [Paternal Grandparents]

without an amicable transition.” (Id. at 10-11.) Mother alleges that Paternal

Grandparents filed the termination petition at approximately the time that she



                                    - 13 -
J. S34031/20

believed she was fit to perform her parental duties and was prepared to file a

custody action against Paternal Grandparents “to regain her parenting

responsibilities.” (Id. at 11-12.) Mother asserts that the trial court failed to

properly accept her explanation for her conduct in not initiating a custody

action sooner or not taking other action to more fully assert herself into the

lives of Paternal Grandparents to interrupt their exclusive exercise of custody

of Child. (Id. at 12-13.)

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

            [A]ppellate courts must apply an abuse of discretion
            standard       when    considering       a  trial court’s
            determination of a petition for termination of parental
            rights. As in dependency cases, our standard of
            review requires an appellate court to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. In re:
            R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion. Id.; R.I.S., 36 A.3d 567,
            572 (Pa. 2011) (plurality opinion)]. As has been often
            stated, an abuse of discretion does not result merely
            because the reviewing court might have reached a
            different conclusion. Id.; see also Samuel Bassett
            v. Kia Motors America, Inc., 613 Pa. 371[, 455], 34
A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d
630, 634 (Pa. 2003). Instead, a decision may be
            reversed for an abuse of discretion only upon
            demonstration       of    manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
            applying an abuse of discretion standard of review in
            these cases. We observed that, unlike trial courts,
            appellate courts are not equipped to make the fact-


                                     - 14 -
J. S34031/20


            specific determinations on a cold record, where the
            trial judges are observing the parties during the
            relevant hearing and often presiding over numerous
            other hearings regarding the child and parents.
            R.J.T., 9 A.3d at 1190. Therefore, even where the
            facts could support an opposite result, as is often the
            case in dependency and termination cases, an
            appellate court must resist the urge to second guess
            the trial court and impose its own credibility
            determinations and judgment; instead we must defer
            to the trial judges so long as the factual findings are
            supported by the record and the court’s legal
            conclusions are not the result of an error of law or an
            abuse of discretion. In re Adoption of Atencio, 650
A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009).

      Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” Id., quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa.Super. 2003).

      This court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of Section 2511(a). See

In   re   B.L.W.,   843 A.2d 380,   384   (Pa.Super.    2004)   (en   banc).

Section 2511(a)(1) and (b) provides as follows:

            § 2511. Grounds for involuntary termination



                                     - 15 -
J. S34031/20


           (a)   General rule.--The rights of a parent in regard
                 to a child may be terminated after a petition
                 filed on any of the following grounds:

                 (1)    The parent by conduct continuing
                        for a period of at least six months
                        immediately preceding the filing of
                        the petition either has evidenced a
                        settled purpose of relinquishing
                        parental claim to a child or has
                        refused or failed to perform parental
                        duties.

                 ....

           (b)   Other       considerations.--The       court    in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of the
                 child. The rights of a parent shall not be
                 terminated solely on the basis of environmental
                 factors such as inadequate housing, furnishings,
                 income, clothing and medical care if found to be
                 beyond the control of the parent. With respect
                 to     any     petition     filed pursuant      to
                 subsection (a)(1), (6) or (8), the court shall not
                 consider any efforts by the parent to remedy the
                 conditions described therein which are first
                 initiated subsequent to the giving of notice of
                 the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1) and (b).

      With respect to Subsection 2511(a)(1), our supreme court has held as

follows.

           Once the evidence establishes a failure to perform
           parental duties or a settled purpose of relinquishing
           parental rights, the court must engage in three lines
           of inquiry: (1) the parent’s explanation for his or her
           conduct; (2) the post-abandonment contact between
           parent and child; and (3) consideration of the effect



                                     - 16 -
J. S34031/20


           of termination of parental rights on the child pursuant
           to Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988).

     Further, this court has stated:

           [t]he trial court must consider the whole history of a
           given case and not mechanically apply the six-month
           statutory provision. The court must examine the
           individual circumstances of each case and consider all
           explanations offered by the parent facing termination
           of his or her parental rights, to determine if the
           evidence, in light of the totality of the circumstances,
           clearly warrants the involuntary termination.

           ....

           Parental duty requires that the parent act
           affirmatively with good faith interest and effort, and
           not yield to every problem, in order to maintain the
           parent-child relationship to the best of his or her
           ability, even in difficult circumstances. A parent must
           utilize all available resources to preserve the parental
           relationship, and must exercise reasonable firmness
           in resisting obstacles placed in the path of maintaining
           the parent-child relationship. Parental rights are not
           preserved by waiting for a more suitable or convenient
           time to perform one’s parental responsibilities while
           others provide the child with his or her physical and
           emotional needs.

           ....

           Where a non-custodial parent is facing termination of
           his or her parental rights, the court must consider the
           non-custodial parent’s explanation, if any, for the
           apparent neglect, including situations in which a
           custodial parent has deliberately created obstacles
           and has by devious means erected barriers intended
           to impede free communication and regular association
           between the non-custodial parent and his or her child.
           Although a parent is not required to perform the
           impossible, he must act affirmatively to maintain his


                                    - 17 -
J. S34031/20


           relationship with his child, even in difficult
           circumstances. A parent has a duty to exert himself,
           to take and maintain a place of importance in the
           child’s life.

In re B.,N.M., 856 A.2d 847, 854-856 (Pa.Super. 2004) (citations omitted).

     The trial court stated the following with regard to Mother’s arguments

regarding Section 2511(a)(1):

           Mother has not communicated with the Child either
           directly or via telephone, mail or any other means.
           There is no evidence Mother sent the [C]hild any gifts,
           presents, cards or letters.       In short, Mother
           consistently has failed to maintain contact with the
           Child.

           She, likewise, has not used the means available to her
           to attempt to overcome any obstacles, imagined or
           otherwise, impeding her relationship with him. For
           instance, the [trial court] is unpersuaded by Mother’s
           claim she was being “blocked” by the Paternal
           Grandparents from reconciling with the [C]hild[,] as
           there is no competent evidence of record to support
           such conclusion. Mother never contacted the Paternal
           Grandparents to initiate contact. Mother even drove
           by the Paternal Grandparents’ residence in the
           company of E.K., but never stopped to visit. Despite
           periods of incarceration and in-patient treatment,
           Mother never reached out to communicate with the
           Child at all. Likewise, Mother had no contact with
           [the] Child during the period of time she was not in
           jail, with Mother not otherwise attempting to contact
           [the] Child.

           Mother’s explanation for her conduct is woefully
           inadequate. The argument that she needed to recover
           from her opiate addiction before being a true mother
           to the Child is belied by the significant evidence of
           record that at times she was not incarcerated or in
           treatment, she chose to spend her time developing a
           significant relationship with [E.K.’s] child, [I.M.K.],
           instead. Even as of late February 2019, a few weeks


                                   - 18 -
J. S34031/20


            before the pending petition was filed, Mother was still
            referring to her desire to reconcile with the Child as
            nothing more than an altruistic goal she was still
            contemplating.

            Mother’s post-abandonment contact between parent
            and child is all but nonexistent. Other than the
            singular chance encounter in August of 2018, Mother
            has had no contact with the Child since June of 2017.

            With respect to Section 2511(a)(1), therefore, the
            [trial court] concludes that Mother[,] by clear and
            convincing evidence of conduct continuing for a period
            of at least six months immediately preceding the filing
            of the petition[,] has evidenced a settled purpose of
            relinquishing her parental claim to the Child and has
            refused and failed to perform her parental duties.
            23 Pa.C.S.A. § 2511.

Trial court order, 3/17/20 at 14-15 (paragraph numbers omitted).

      Upon review, we conclude that there is competent evidence in the record

that supports the trial court’s conclusion that Mother evidenced a settled

purpose of relinquishing parental claim to Child or has refused or failed to

perform parental duties in the six-month period preceding the filing of the

termination petition. 23 Pa.C.S.A. § 2511(a)(1). Throughout the six months

preceding the filing of the termination petition, Mother failed to show even a

passing interest in Child’s development. Id. We find this failure troubling,

especially considering Child’s special needs. Mother failed to exert herself to

take and maintain a place of importance in Child’s life, and to act affirmatively

with good faith interest and effort to maintain her relationship with Child. She

had no contact with Child.    We find the trial court’s credibility and weight

determinations concerning her explanations for her lack of contact with Child


                                     - 19 -
J. S34031/20

to be supported by competent evidence in the record. We, therefore, conclude

that there was competent evidence to support the trial court’s termination of

Mother’s parental rights pursuant to Section 2511(a)(1).

      Next, we proceed to review whether the trial court properly determined

that the requirements of Subsection (b) were satisfied. See In re Adoption

of C.L.G., 956 A.2d 999, 1009 (Pa.Super. 2008) (en banc). This court has

stated that the focus in terminating parental rights under Section 2511(a) is

on the parent, but pursuant to Section 2511(b), the focus is on the child. Id.

at 1008.

      In   reviewing   the   evidence   in   support   of   termination   under

Section 2511(b), our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa.Super. 2012). In In re E.M., [620
A.2d 481, 485 (Pa. 1993)], this Court held that the
            determination of the child’s “needs and welfare”
            requires consideration of the emotional bonds
            between the parent and child. The “utmost attention”
            should be paid to discerning the effect on the child of
            permanently severing the parental bond. In re K.M.,
53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as



                                    - 20 -
J. S34031/20

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa.Super. 2008).

        We note, “[t]he mere existence of an emotional bond [with a natural

parent] does not preclude the termination of parental rights.” In re K.M., 53
A.3d 781, 791 (Pa.Super. 2012) (some citations omitted). Also, “whether a

child’s primary emotional attachment is with a foster parent rather than a birth

parent is a significant factor in evaluating the child’s developmental and

emotional needs and welfare.” Id. (concluding that, although the child once

had a bond with mother, terminating mother’s parental rights best served the

child’s developmental, physical, and emotional needs and welfare because the

child had not seen the mother in over one year and the child’s primary

parent-child bond lies with his foster parents). See In re K.Z.S., 946 A.2d at

764 (stating “the bond between [the child] and [foster mother] is the primary

bond to protect, given [the child’s] young age and his very limited contact

with [m]other”).

        In regard to her third issue, concerning 23 Pa.C.S.A. § 2511(b), Mother

asserts that the trial court failed to properly consider and give appropriate



                                     - 21 -
J. S34031/20

weight to the fact that no “new” familial unit would be formed by terminating

Mother’s parental rights for Paternal Grandparents to adopt Child.         Mother

argues that, by the termination of her parental rights, Child loses the potential

for financial support, benefit, and inheritance from Mother’s side of the family.

Mother contends that the trial court also failed to adequately consider the age

and physical health of Paternal Grandparents. Mother urges that Child is a

pre-adolescent boy with severe special needs, and it will take physical strength

to properly parent him. (Id. at 13.) Mother states that the trial court failed

to establish how it is in the best interest of Child to terminate her parental

rights, as Mother is younger and healthier than Paternal Grandparents, who

have known health problems.        Mother suggests that she will likely outlive

Paternal Grandparents. Mother asserts that Paternal Grandparents’ adoption

of Child is not in Child’s best interest, and thus, that the trial court should not

have terminated her parental rights. (Id., 22-25.)

      The trial court stated the following with regard to Mother’s arguments

regarding Section 2511(b).

            Mother believes her chance encounter with the Child
            in August 2018 proves he knows that Mother is his
            mother and he continues to have feelings for her, but
            we have been instructed that, concluding a child has
            a beneficial bond with a parent simply because the
            child harbors affection for the parent is not only
            dangerous, it is logically unsound. If a child’s feelings
            were the dispositive factor in the bonding analysis, the
            analysis would be reduced to an exercise in semantics
            as it is the rare child who, after being subject to
            neglect and abuse, is able to sift through the
            emotional wreckage and completely disavow a


                                      - 22 -
J. S34031/20


          parent. . . . Nor are we of the opinion that the
          biological connection between [the parent] and the
          children is sufficient in of itself, or when considered in
          connection with a child’s feeling toward a parent, to
          establish a de facto beneficial bond exists. The
          psychological aspect of parenthood is more important
          in terms of the development of the child and [his or
          her] mental and emotional health than the
          coincidence of biological or natural parenthood. In re
          K.K.R.-S., 958 A.2d 529, 535 (Pa.Super. 2008)
          (internal citations and quotation marks omitted).

          The [trial court] concludes that no meaningful bond
          exists between Mother and the Child. Such bond may
          have begun formulating during the first two (2) years
          of the Child’s life, but it has been severed during the
          last ten years.

          The [trial court] next specifically considered whether
          the Child has developed a meaningful bond with the
          Paternal Grandparents.

          The [trial court] concludes that at this point, the Child
          has established a strong emotional parent-child with
          [the] Paternal Grandparents, who have provided
          stability, safety, and security regularly and
          consistently to the Child over an extended period of
          time, that is, since the Child was age two and
          continuing ever since.

          Finally, the [trial court] is not unmindful of[,] and took
          into serious consideration[,] the argument of Mother’s
          counsel that, if the adoption is granted, by law[,] the
          Child will be engrafted with a new parental parentage
          in the form of Paternal Grandparents[,] and be
          severed from Mother’s natural family tree with all ties
          to that side of the family potentially being eradicated.
          Commonwealth ex rel. Dogole v. Cherry, 196
Pa. Super. 46, 48, 173 A.2d 650, 651 (1961); Faust
          v. Messinger, 345 Pa. Super. 155 [161, 497 A.2d
1351, 1353] (1985). Since the prospective adoptive
          parents are the Paternal Grandparents, who have
          been in the Child’s life since infancy, arguably there is
          only a net loss and no real gain. The [trial court]


                                   - 23 -
J. S34031/20


            believes, nevertheless, the case should be decided
            based upon the Child[’s] needs and best interests, not
            some perceived loss [regarding] Mother’s side of the
            family. Under the Section 2511(b) analysis, the [trial
            court] concludes that placement with Mother would be
            contrary to Child’s best interests and safety needs.
            In re K.Z.S., 946 A.2d 753, 762 (Pa.Super. 2008).
            “[A] parent’s basic constitutional right to the custody
            and rearing of his or her child is converted, upon the
            failure to fulfill his or her parental duties, to the child’s
            right to have proper parenting and fulfillment of [the
            child’s] potential in a permanent, healthy, safe
            environment.” In re B.,N.M., [856 A.2d 847, 856
            (Pa.Super. 2004)] (internal citations omitted).

            Based upon all of the foregoing, the [trial court]
            concludes that it is in the best interest of the Child to
            terminate Mother’s parental rights.

Trial court order, 3/17/20 at 17-19 (paragraph numbers omitted).

      After a careful review of the record in this matter, we find the trial court’s

factual, credibility, and weight determinations are supported by competent

evidence. In re Adoption of S.P., 47 A.3d 826-827. Although there were

no social workers who testified on behalf of Paternal Grandparents, the

competent evidence in the record supports the trial court’s conclusion that the

termination of Mother’s parental rights would be in the best interests of Child.

The trial court did not err or commit an abuse of discretion in determining that

the termination of Mother’s parental rights would provide Child with

permanency and stability by being adopted by his pre-adoptive Paternal

Grandparents, who have had custody of him. Paternal Grandparents have

provided for Child’s special needs, and have provided him with safety,

permanency, and security.      Child has lived with Paternal Grandparents for


                                       - 24 -
J. S34031/20

most of his young life, and it is they with whom he has his strong emotional

bond, when compared with Mother, with whom he has had little contact

because of her inability at times, and lack of desire at other times, to parent

him. See In re: T.S.M., 71 A.3d at 269; In re K.Z.S., 946 A.2d at 764.

Accordingly, for the reasons expressed by the trial court, we affirm the trial

court order.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/28/2020




                                    - 25 -